Case 3:21-mj-00112 Document 10 Filed 08/05/21 Page 1of1

AO 455 (Rev. 01/09) Waiver of an Indictment

UNITED STATES DISTRICT COURT

 

for the
United States of America ) ;
V. Case No. x 2h “ WD -QO Wu.
Rouen PEManaal )
Defendant J )

WAIVER OF AN INDICTMENT

J understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.

as “2 {? \
Date: J fi Va ¢ me A,
j , Defendant's signature

_——_

Signature of defendant's attorney

, . } ,
Topp M7, ae
Printed name of defendant's attorney YU

 

Judge 's signature

 

Judge's printed name and title

 
